—In a contested probate proceeding, the proponent appeals, as limited by its brief, on the ground of inadequacy, from so much of an order of the Surrogate’s Court, Dutchess County (Bernhard, S.), dated July 25, 1995, as granted its motion for legal fees and expert fees only to the extent of $3,000.
Ordered that the order is affirmed insofar as appealed from, with costs.
The determination of the Surrogate’s Court to grant the proponent’s motion for legal fees and expert fees only to the extent of $3,000 was a proper exercise of its discretion as provided under SCPA 2301 (2) (see, Matter of Greatsinger, 67 NY2d 177).
O’Brien, J. P., Sullivan, Joy and McGinity, JJ., concur.